MEMORANDUM **
Arizona state prisoner Frederick Clark Creasy, Jr. appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm. Creasy’s request for appointment of counsel is denied as moot.
Creasy contends that his trial and appellate counsel provided ineffective assistance in a number of ways. The state court’s rejection of these claims was not contrary to, nor an unreasonable application of, clearly established United States Supreme Court precedent. See 28 U.S.C. § 2254(d)(1); see also Strickland v. Washington, 466 U.S. 668, 688-91, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
To the extent Creasy raises uncertified claims, we construe the argument as a motion to expand the certificate of appeal-ability, and we deny the motion. See 9th Cir. Rule 22-1 (e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.